Citation Nr: 1235605	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  01-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's application to reopen a previously denied claim for service connection for a low back disability. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in March 2003.  A transcript of that hearing has been associated with the claims file.

This case was previously before the Board in June 2004, August 2006, May 2009, and August 2010.  In June 2004, the Board reopened the claim and remanded for additional development.  The Board again remanded for further development in August 2006.  In May 2009, the Board denied service connection for a low back disability. 

The Veteran appealed the Board's May 2009 decision to the United States court of Appeals for Veterans Claims.  By a February 2010 Order, the Court, pursuant to a joint motion vacated the Board decision denying the Veteran's low back claim and remanded that claim to the Board for readjudication, in accordance with the joint motion.  

In August 2010, the Board remanded the case for compliance with the instructions of the joint motion.  Specifically, the Board directed that based upon information provided by the Veteran an additional search was to be conducted to find outstanding service records regarding the Veteran, to include any notations in sick call and morning reports for his unit.  As a preliminary matter, the Board finds that, as detailed below, the development directed by the Board's remand has not been accomplished, and that a new remand is required to comply with this deficiency.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board has previously acknowledged that while service medical records are on file for the Veteran, the records are presumed to have been partially destroyed by fire in 1973.  When a veteran's records have been destroyed, VA has an obligation to search for alternative records that might support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That duty includes the search for alternate medical records, and a heightened obligation to explain its findings and conclusions, and carefully consider resolving reasonable doubt in favor of the claimant.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

As detailed in the August 2010 Board remand, while it appears that the Veteran was notified as to the destruction of some service medical records, it does not appear that VA fulfilled its duty to assist in the search for records from alternate sources.  The Veteran previously informed VA that he had received treatment for his back while was stationed in Korea.  The Board remanded the claim in August 2006 to request morning reports from the Veteran's unit, dated from December 1954 to December 1955, and any medical treatment records in the custody of the United States Army Office of the Surgeon General.  Pursuant to the Board's remand, the Appeals Management Center (AMC) requested that the National Personnel Records Center (NPRC) furnish copies of morning reports for the dates specified and any medical treatment records from Surgeon General's Office (SGO).  However, in a September 2006 response, the NPRC indicated that no SGO records were available.  Two months later, the NPRC reported that, in order to search for the requested morning reports, it needed more information from the Veteran, specifically the approximate month and year of any illness or injury, his unit at that time, the nature of the illness or injury, and whether it involved hospitalization. 

After the AMC informed the Veteran of the NPRC's response, he submitted an April 2007 letter indicating that, while serving as member of the 73rd Tank Battalion, he had gone on sick call for his back on several occasions from December 1954 to January 1955.  The Veteran subsequently submitted a follow-up letter indicating that the sick call visits occurred between July 1954 and July 1955.  Thereafter, in May 2007, the AMC requested that the NPRC provide all "sick morning reports for Company B, 73rd TK General Hospital Inchon, Korea" dated from November 1, 1955, to January 30, 1956.  However, the record does not show that the NPRC ever responded to the AMC's May 2007 request.  Additionally, as noted by the parties in their joint motion, the AMC only requested records dated from November 1, 1955, to January 30, 1956, notwithstanding the Veteran's April 2007 statement that he had reported to sick call for his back on multiple occasions between July 1954 and July 1955.  Accordingly, in compliance with the joint motion, the Board found it necessary to remand the Veteran's claim in order to obtain copies of all service treatment records, including sick call and morning reports, for the period from July 1, 1954, to July 31, 1955. 

As part of the August 2010 remand, the Board specifically directed that using the unit information provided by the Veteran in his April 2007 written statements, and any other pertinent evidence of record, the RO was to request all service treatment records for the Veteran, including any notations in sick call and morning reports for his unit, from July 1, 1954, to July 31, 1955, from the NPRC, or other appropriate storage facility.  The records were to be associated with the claims folder, and all efforts to obtain records were to be fully documented. 

The Board observes that a request was sent to the NPRC in September 2010 for medical/dental records or SGOs.  NPRC was requested to search sick/morning reports for company B 73rd Tank BN APO7, General Hospital Inchonk, Korea, from November 1, 1955, to January 30, 1956.  The response was that the allegation had been investigated and a search of morning reports indexes failed to identify the 73rd TK Gen Hosp in 1955 or 1956.

A similar request was sent in April 2011 for treatment records of frostbite and back problems.  The initial response was that they needed complete organization to include company, battery, or batallion, and could only search 90 days.  A new request was sent, which again listed the relevant dates as November 1, 1955, to January 1, 1956, and again the response was that the allegation had been investigated and a search of morning reports indexes failed to identify the 73rd TK Gen Hosp in 1955 or 1956.

The Board also notes that a June 2011 letter was sent to the Veteran requesting that he identify a 90-day time frame in which to provide the NPRC in light of their response.  The Veteran subsequently responded in July 2011 that, to the best of his knowledge, the dates requested would be April 1, 1956, to July 1, 1956.

A January 2012 Formal Finding on the Unavailability of Service Records was made, noting requests for records and the reponses.

Despite the foregoing, to include the Veteran's identification of the April 1, 1956, to July 1, 1956, period in his July 2011 response, the fact remains the that Board's remand was to search for records from July 1, 1954, to July 1, 1955.  Although the September 2010 and April 2011 responses indicate that no such records were available for 1955 or 1956, the request was for the period from November 1, 1955, to January 1, 1956, and only covers that period.  The Board recognizes that the NPRC indicated it can only search for a 90-day period.  However, multiple requests can bemade for different periods of the Veteran's service to cover the entire alleged period.

A remand by the Board confers on the claimant the right to compliance with the remand orders.  A remand by the Board imposes upon VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, even though the Board regrets the additional delay in this case, a new remand is required in order to search relevant records.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Using the unit information provided by the Veteran in his April 2007 written statements, and any other pertinent evidence of record, request all service treatment records for the Veteran, including any notations in sick call and morning reports for his unit, from July 1, 1954, to July 31, 1955, from the National Personnel Records Center (NPRC), or other appropriate storage facility.  If multiple requests are deemed necessary to cover the specified period, then multiple requests should be submitted.  All efforts to obtain the records should be fully documented. 

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

